DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Applicant’s amendment filed on 7/23/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:


It is noted that claim 19 is missing.

Claims 7-8 and 12-17 had been cancelled.

Claims 1-6, 9-11, 18 and 20-21 are pending and under examination.

3.	The rejection on claims 1, 3, 11 under 35 U.S.C. 103 as being unpatentable over Winters-Hilt et al. (II) )(US 20130071837) is withdrawn because Winters-Hilt does not explicitly teach screening inhibitors on protein-protein interaction. Moreover, molecule analysis by Winter-Hilt requires a capturing event, e.g. antibody or aptamer matrix, for passing through nanopore, whereas the current invention only passing the protein-protein complex through the nanopore instead.  According, the rejection on dependent claim 5 under 35 U.S.C. 103 as being unpatentable over Winter-Hilt (II) et al. as applied to claims 1, 3, 11 above, and further in view of Bista et al. (Structure 2013 Vol. 21, page 2143-2151; IDS reference) is withdrawn.
4.	The rejection on Claims 1, 3, 5, 11 under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US 20160169864) in view of Bista et al. is withdrawn because Grinstaff merely 

5.      Under new light, a new ground of rejection is set forth below. 

6.	On January 24, 2022, a telephone call was made to attorney Mr. White with regarding to the potential allowance of this case. Some cosmetic changes might need for clarity for this case. However, no response has been received on the day of issuing this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 9, step (a), fourth line, it is not clear to which protein, i.e. a first or second protein, the so-called “third” protein tag would not cause any significant change in the net charge. It is suggested to amend the claim to - - net charge of the first and second protein --.

With regard to claim 9, step (d), last second line, the term “effects” does not commensurate with the results and the term “inhibitor” because affect encompasses also enhancement but not inhibition. It is suggested to amend “effects” to “inhibits”.


            Please also provide complete claim set (i.e. claim 19 status). 

8.	Claims 1-6, 11, 18, 20-21 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the instant invention of using nanopore in study protein-protein interaction by simply measuring the changes of the electrical intensity or frequency. The closest prior art is the reference of Winter-Hilt (see above) but Winter-Hilt does not explicitly teach screening inhibitors on protein-protein interaction. Moreover, molecule analysis by Winter-Hilt requires a capturing event, e.g. antibody or aptamer matrix, for passing through nanopore, whereas the current invention only passing the protein-protein complex through the nanopore instead. In addition, Winter-Hilt does not explicitly teach using the changes of electrical signals to determine whether protein-protein interaction has occurred. Furthermore, no prior art teaches or fairly suggests using linker in conjugating two proteins in study protein-protein interaction as well as inhibition by potential ligands using nanopore electrical signal pattern. It is well-known in the field the use of peptide linker in conjugating proteins provides advantages of improving stability and solubility (See Sivaraman et al., IDS reference; Abstract, page 155, right column, page 164, left column). However, the linker conjugation in the prior art is often used for structural binding study, not for identifying potential ligand to impact protein-protein interaction. Especially, applicants also observed distinguished pattern, i.e. single peak (complex of interaction) vs. multiple peaks (no interaction of proteins). Taken together, one ordinary skill has to employ experiments in order to observe the above phenomena.  

 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641